USCA4 Appeal: 21-7192      Doc: 8        Filed: 12/28/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7192


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROBERT EDWARD CLAYTOR,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:15-cr-00070-JPJ-1)


        Submitted: December 17, 2021                                Decided: December 28, 2021


        Before WYNN and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Robert Edward Claytor, Appellant Pro Se. Maggie Cleary, OFFICE OF THE UNITED
        STATES ATTORNEY, Roanoke, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7192      Doc: 8        Filed: 12/28/2021     Pg: 2 of 2




        PER CURIAM:

               Robert Edward Claytor appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record and

        conclude that the district court did not abuse its discretion denying Claytor’s motion

        because it adequately considered the 18 U.S.C. § 3553(a) factors. See United States v.

        High, 997 F.3d 181, 186 (4th Cir. 2021). Accordingly, we affirm the district court’s order.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      AFFIRMED




                                                    2